     Case 3:19-cv-00863-W-WVG Document 17 Filed 06/16/20 PageID.143 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   CJ SOLUTIONS GROUPS, INC.,                         Case No.: 19-CV-0863 W (WVG)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS WITH
                                                        PREJUDICE [DOC. 16]
14   TRAVELERS PROPERTY CASUALTY
     COMPANY OF AMERICA,
15
16                                   Defendant.
17
           Pending before the Court is a joint motion to dismiss this case with prejudice.
18
     Good cause appearing, the Court GRANTS the joint motion [Doc. 16] and ORDERS
19
     the case DISMISSED WITH PREJUDICE, each party to bear their own attorneys’ fees
20
     and costs.
21         IT IS SO ORDERED.
22   Dated: June 16, 2020
23
24
25
26
27
28

                                                    1
                                                                              19-CV-0863 W (WVG)
